Citation Nr: 1528260	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-19 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1976 to January 1988.  He also had additional National Guard service from June 1973 to February 1976, to include two periods of active duty for training from October 1973 to March 1974 and in July 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Jackson, Mississippi in April 2015.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  First, remand is required to obtain additional records.  The Veteran testified at his April 2015 hearing that he has been treated for a left ankle disorder at his VA Medical Center.  The AOJ should obtain any updated VA medical records, to include records from 2013 to the present, and associate them with the claims file.  The Veteran also submitted Disability Benefits Questionnaire (DBQ forms completed by his private doctor, Dr. KL, in connection with both his back disorder and left ankle disorder claims, however, medical records from Dr. KL are not associated with the claims file.  Additionally, in the March 2015 private DBQ form regarding the Veteran's back disorder, Dr. KL ordered imaging studies of the Veteran's back.  As such, the AOJ should obtain any medical records from Dr. KL, to include any imaging studies. 

Second, the Board finds that the private DBQ form submitted by Dr. KL in connection with the Veteran's left ankle disorder claim may show a worsening of his symptoms, however, the form does not appear to provide a diagnosis.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine if he has a current left ankle disorder.  

Finally, the Board finds that a VA addendum opinion is also required with regard to the Veteran's back disorder claim.  Specifically, the Veteran underwent a VA examination in June 2011, however, that examiner did not have the virtue of reviewing a March 2015 DBQ submission from the Veteran's private doctor, Dr. KL.  As such, a VA examination is required in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all medical records from Dr. KL.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any left ankle disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to whether there are any current left ankle disorders.  Then, for each currently diagnosed left ankle disorder, provide an opinion as to whether it is at least as likely as not that each diagnosed left ankle disorder is causally or etiologically related to the Veteran's military service.  The examiner must comment upon the Veteran's lay statements of continuous symptoms since service, the prior VA examination, and the 2015 DBQ.

3.  After the above development has been completed and all records associated with the claims file, a VA addendum opinion must be obtained determine the nature and etiology of any back disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion as to whether it is at least as likely as not that any back disorder is causally or etiologically related to the Veteran's military service.  The examiner must address the Veteran's lay testimony that he has experienced back pain since service in his or her opinions, the 2011 VA examination report, and the 2015 DBQ.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



